IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009
                                     No. 09-40622
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

MARTIN PEREZ-PADRON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No.2:09-CR-149-1


Before KING, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Martin Perez-Padron presents
arguments that he concedes are foreclosed by United States v. Cepeda-Rios, 530
F.3d 333, 335-36 (5th Cir. 2008), which held that even after Lopez v. Gonzales,
549 U.S. 47 (2006), a second state conviction for simple possession of a controlled
substance qualifies as an aggravated felony that supports the imposition of an
eight-level enhancement under U.S.S.G. § 2L1.2(b)(1)(C).                   The appellant’s
unopposed motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.